DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 8 June 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-15 of U.S. Patent No. 10,677,488 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-7 and 10-20 define an obvious variation of the invention claimed in U.S. Patent No. 10,677,488 B2.  Claims 1-7 and 10-20 of the instant application are anticipated by patent claims 1-3 and 8-15 in that .

Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-15 of U.S. Patent No. 10,677,488 B2 in view of USPN 10,718,541 B2 to Chakravarty et al.
The Chakravarty et al. reference claims temperature or humidity set points to be assigned to thermostats (see claim 1).
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify setpoints of the thermostat taught by the Sikora reference with the temperature or humidity set points taught by the Chakravarty et al. reference.
One of ordinary skill in the art would have been motivated to modify setpoints of the thermostat with the temperature or humidity set points to illustrate various setpoints used to control an operation of associated heating and cooling equipment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to weather-based HVAC control systems:
	USPN 11,282,150 B2 to Matsuoka et al.
	USPN 10,371,861 B2 to Yu et al.

	USPN 10,344,522 B1 to Hatch
	US Pub. No. 2019/0203965 A1 to Thibault

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        22 March 2022